DISMISS and Opinion Filed July 26, 2021




                                       S
                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00068-CV

           IN THE INTEREST OF P.J.H. AND M.J.H., CHILDREN

                On Appeal from the 354th Judicial District Court
                             Hunt County, Texas
                        Trial Court Cause No. 85368

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Appellant’s brief in this case is overdue. After appellant failed to respond to

our inquiry regarding the reporter’s record, we ordered the appeal submitted without

a reporter’s record and appellant’s brief to be filed by June 18, 2021. By postcard

dated June 22, 2021, we notified appellant the time for filing her brief had expired.

We directed appellant to file a brief and an extension motion within ten days. We

cautioned appellant that failure to file her brief by that time might result in the

dismissal of this appeal without further notice. To date, appellant has not filed a

brief, filed an extension motion, nor otherwise corresponded with the Court

regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

210068F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF P.J.H. AND                On Appeal from the 354th Judicial
M.J.H., CHILDREN                             District Court, Hunt County, Texas
                                             Trial Court Cause No. 85368.
No. 05-21-00068-CV                           Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and Smith
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered July 26, 2021




                                       –3–